FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: June 6, 2008 BORGWARNER INC. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 1-12162 (Commission File No.) 13-3404508 (IRS Employer Identification No.) 3850 Hamlin Road Auburn Hills, MI (Address of principal executive offices) Registrant's telephone number, including area code: (248) 754-9200 [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02Departure of Directors or Certain Officers Effective June 2, 2008, Daniel CasaSanta has been promoted to be aVice President of the Company and President and General Manager of the TorqTransfer Systemsbusiness. On June 2, 2008, Cynthia Niekamp informed the Company of her decision to resign from her positions as aVice President of the Company and President andGeneral Manager of the TorqTransfer Systems business of the Company to focus on other professional pursuits. Her resignation was effective June 2, 2008. While the Company and Ms. Niekamp are considering a separation arrangement, the Company has not yet entered into any material plans, contracts or arrangements, or amended any existing plans, contracts or arrangements with Ms.
